     Case 3:19-cv-00345-LRH-WGC Document 14 Filed 12/03/19 Page 1 of 2



 1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     +1 630-575-8181
 4   jdavidson@sulaimanlaw.com

 5   Nicholas M. Wajda (Nev. Bar No. 11480)
     WAJDA LAW GROUP, APC
 6   871 Coronado Center Drive, Suite 200
 7   Henderson, Nevada 89052
     +1 702-900-6339
 8   nick@wajdalawgroup.com

 9   Attorneys for the Plaintiff
10
                                   UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA

12                                                      Case No. 3:19-cv-00345-LRH-WGC
13                                                      JOINT STIPULATION AND ORDER FOR
      MARTIN SIRORINE,                                  DISMISSAL WITH PREJUDICE
14
                         Plaintiff,
15
              v.
16

17    COLLECTION SERVICE OF NEVADA,

18                       Defendant.

19          Plaintiff, MARTIN SIRORINE, and Defendant, COLLECTION SERVICE OF NEVADA,
20   acting through counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///

27   ///
28
                                                    1
     Case 3:19-cv-00345-LRH-WGC Document 14 Filed 12/03/19 Page 2 of 2



 1   stipulate, to the Dismissal With Prejudice of this action against COLLECTION SERVICE OF
 2   NEVADA, with each party to bear its own attorney’s fees and costs.
 3
      DATED: December 3, 2019                        Respectfully submitted,
 4
      /s/ Joseph S. Davidson                         /s/ Patricia Halstead (with consent)
 5
      Joseph S. Davidson                            Patricia Halstead
 6    SULAIMAN LAW GROUP, LTD.                      HALSTEAD LAW OFFICES
      2500 South Highland Avenue                    615 South Arlington Avenue
 7    Suite 200                                     Reno, Nevada 89509
      Lombard, Illinois 60148                       +1 775-322-2244
 8    +1 630-575-8181                               phalstead@halsteadlawoffices.com
      jdavidson@sulaimanlaw.com
 9                                                   Counsel for Collection Service of Nevada
      Counsel for Martin Sirorine
10

11

12
                                                ORDER
13
            The stipulation is approved. The action against COLLECTION SERVICE OF NEVADA
14
     is hereby dismissed with prejudice.
15

16          DATED this 9th day of December, 2019.

17                                                      ____________________________________
                                                        UNITEDR.
                                                        LARRY   STATES
                                                                  HICKS DISTRICT JUDGE
18                                                      UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                    2
